Case 19-12402-KBO Doc3 Filed 11/12/19 Page 1 of 2

B2030 (Form 2030) (12/15)

United States Bankruptcy Court
District or Delaware

Imre Beyond Building Inc.
Case No.

7

Debtor Chapter

DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR

i. Pursuant to 11 U.S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above
named debtor(s) and that compensation paid to me within one year before the filing of the petition in
bankruptcy, or agreed to be paid to me, for services rendered or to be rendered on behalf of the debtor(s) in
contemplation of or in connection with the bankruptcy case is as follows:

For legal services, I have agreed to accept. ... 02.0... ce eee eee renee eee $ 5,665.00
Prior to the filing of this statement I have received. ..... 0.6... see e ee eee $ 9,665 -00

Balance Due oo... ccc cece eet cece ete e esas a east beeen eeas

2. The source of the compensation paid to me was:

 

 

 

 

 

¥ Debtor O Other (specify}
3. The source of compensation to be paid to me is:
LJ Debtor OO Other (specify)
4. v I have not agreed to share the above-disclosed compensation with any other person unless they are

 

 

 

members and associates of my law firm.

Oo I have agreed to share the above-disciosed compensation with a other person or persons who are not
members or associates of my law firm. A copy of the agreement, together with a list of the names of the

people sharing in the compensation, is attached.

5, In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy
case, including:

a. Analysis of the debtor’ s financial situation, and rendering advice to the debtor in determining whether to
file a petition in bankruptcy;

b. Preparation and filing of any petition, schedules, statements of affairs and plan which may be required;

¢, Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned
hearings thereof;
Case 19-12402-KBO Doc3 Filed 11/12/19 Page 2 of 2

B2030 (Form 2030) (12/15)
d. Representation of the debtor in adversary proceedings and other contested bankruptcy matters,

e. [Other provisions as needed]

6. By agreement with the debtor(s), the above-disclosed fee does not include the following services:

 

CERTIFICATION

11/12/2019

Date

 

 

Name of law firm

 

 

 
